Judgment of the Supreme Court, New York County (Michael J. Dontzin, J.), entered June 23, 1988, which denied petitioners’ application, pursuant to CPLR article 78, to annul the determination of respondent dated December 18, 1986 that petitioners harassed tenants, and dismissed their petition, and the order of the same court, entered June 9, 1989, which granted renewal and, upon renewal, adhered to its original determination, unanimously affirmed, without costs.
After an administrative hearing, the Loft Board made a finding of harassment, concluding that petitioners had intentionally leased ground-floor space to an after-hours club after a hearing had been ordered by Civil Court to determine whether rent increases were excessive and whether the tenants’ leases were unconscionable or otherwise unenforceable. Contrary to petitioners’ assertions, the administrative determination is supported by substantial evidence (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-181), including, inter alia, petitioners’ awareness of the excessive noise, the filth and garbage, the sale of alcohol without a license, and the unruly patrons, and petitioners’ delay in making any attempt to evict the club. Nor was the agency’s finding of harassment arbitrary or capricious (Matter of Pell v Board of Educ., 34 NY2d 222, 231). The penalty imposed cannot be considered unreasonable or unconstitutional. Its duration is not permanent because, pursuant to agency regulations, petitioners may seek a termination of the harassment finding (Matter of Lower Manhattan Loft Tenants v New York City Loft Bd., 157 AD2d 611). Finally, it is not reversible error that a finding was made against petitioner Howard Rower, the principal and major shareholder of both the net lessee and the managing agent who, although not named as a party, participated in the administrative hearing. Concur—Sullivan, J. P., Carro, Wallach, Smith and Rubin, JJ.